  Case 18-16616         Doc 49     Filed 03/05/19 Entered 03/05/19 12:24:01              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16616
         CURLIE MENEFEE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/11/2018.

         2) The plan was confirmed on 09/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-16616        Doc 49       Filed 03/05/19 Entered 03/05/19 12:24:01                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                   $400.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $184.60
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $10.40
    Other                                                                  $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $250.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed         Paid         Paid
3240 W 65TH ST                   Priority             NA           0.00           0.00           0.00       0.00
AD ASTRA RECOVERY SERVICE        Unsecured         871.00           NA             NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,000.00       1,769.00       1,769.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,200.00            NA             NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured      1,582.00            NA             NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured         803.00           NA             NA            0.00       0.00
DIRECTV                          Unsecured         700.00           NA             NA            0.00       0.00
ECMC                             Unsecured      3,345.00       6,675.85       6,675.85           0.00       0.00
ECMC                             Unsecured      1,772.00            NA             NA            0.00       0.00
EXETER FINANCE LLC               Unsecured      6,452.00       7,977.26       7,977.26           0.00       0.00
EXETER FINANCE LLC               Secured        6,850.00       6,850.00       6,850.00        120.56      29.44
IL DEPT OF HEALTHCARE            Unsecured            NA       9,351.62           0.00           0.00       0.00
IL DEPT OF HEALTHCARE            Unsecured            NA     11,027.32            0.00           0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured      3,000.00           0.00           0.00           0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured      3,000.00            NA             NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         486.00        549.46         549.46           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,170.00       1,170.00       1,170.00           0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured      1,847.00       1,699.88       1,699.88           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA             NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA             NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured          50.00           NA             NA            0.00       0.00
NUVELL CREDIT CO                 Unsecured     14,728.00     14,728.11      14,728.11            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      4,562.00       6,039.89       6,039.89           0.00       0.00
PUBLIC AUTO SALES INC            Secured           250.00           NA          250.00           0.00       0.00
PUBLIC AUTO SALES INC            Unsecured         993.00           NA             NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured            NA         871.35         871.35           0.00       0.00
TRACKERS INC COLLECTION          Unsecured         396.00           NA             NA            0.00       0.00
UNIVERSITY OF PHOENIX            Unsecured      2,925.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-16616         Doc 49      Filed 03/05/19 Entered 03/05/19 12:24:01                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $7,100.00            $120.56             $29.44
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $7,100.00            $120.56             $29.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,480.80                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $250.00
         Disbursements to Creditors                               $150.00

TOTAL DISBURSEMENTS :                                                                          $400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
